Exhibit 10.1

EXECUTION VERSION

EXTENSION AGREEMENT

EXTENSION AGREEMENT, dated as of October 7, 2016 (this “Agreement”), to that
certain Five-Year Credit Agreement, dated as of October 9, 2015 (as amended from
time to time prior to the date hereof, the “Five-Year Credit Agreement”), among,
inter alios, Lockheed Martin Corporation (the “Company”), the Lenders party
thereto from time to time and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not defined herein are used as defined in the
Five-Year Credit Agreement.

WHEREAS, pursuant to a Notice of Extension Request dated July 20, 2016, the
Company requested that the Commitment Termination Date be extended by one year
pursuant to Section 2.18 of the Five-Year Credit Agreement (the “Requested
Extension”);

WHEREAS, in connection with the Requested Extension, the parties hereto intend
to further amend the Five-Year Credit Agreement in the manner set forth herein
(the “Additional Amendments”);

WHEREAS, pursuant to Section 2.18 and Section 9.07 of the Five-Year Credit
Agreement, the Requested Extension and Additional Amendments may, subject to the
terms and conditions set forth in the Five-Year Credit Agreement, be consummated
with the consent of the Required Lenders, the Administrative Agent and the
Company;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Extension of Five-Year Credit Agreement. Each of the parties hereto hereby
agrees to extend, effective as of the Effective Date (as defined below), the
Commitment Termination Date under the Five-Year Credit Agreement, for one year,
to October 9, 2021.

2. Additional Amendment of the Five-Year Credit Agreement. Effective as of the
Effective Date, the Five-Year Credit Agreement is hereby amended as follows (the
Five-Year Credit Agreement, as so amended by this Paragraph 2 and as extended
pursuant to Paragraph 1, the “Amended Five-Year Credit Agreement”):

a. The following defined terms are hereby added to Section 1.01 of the Five-Year
Credit Agreement in appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution



--------------------------------------------------------------------------------

described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

b. Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of the
Five-Year Credit Agreement is hereby amended to (1) add the text “(i)”
immediately after “(d)” at the beginning of such clause and (2) add the text “or
(ii) has become the subject of a Bail-in Action” immediately after the phrase
“reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender”.

c. Article 4 of the Five-Year Credit Agreement is hereby amended to add the
following Section 4.14 immediately after Section 4.13 thereof:

Section 4.14. EEA Financial Institution Status. The Company does not constitute
an EEA Financial Institution.

d. Article 9 of the Five-Year Credit Agreement is hereby amended to add the
following Section 9.19 immediately after Section 9.18 thereof:

Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise



--------------------------------------------------------------------------------

conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

3. Representations and Warranties. To induce the other parties hereto to enter
into this Agreement, the Company represents and warrants to each other party
hereto that as of the Effective Date this Agreement has been duly executed and
delivered by the Company, and this Agreement and the Amended Five-Year Credit
Agreement constitute, in each case, legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

4. Effective Date. This Agreement and the extension of and amendments to the
Five-Year Credit Agreement set forth in Paragraph 1 and Paragraph 2 above shall
become effective on the date hereof, upon receipt by the Administrative Agent of
duly executed counterparts of this Agreement that, when taken together, bear the
signatures of the Company, the Administrative Agent and the Required Lenders
(such date, the “Effective Date”). The Administrative Agent shall notify the
Company and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

5. Effect of Amendments. Except as expressly set forth herein or in the Amended
Five-Year Credit Agreement, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent or any other party under the
Five-Year Credit Agreement or any related document, and shall not alter, modify,
amend or in any way affect any of the other terms, conditions, obligations,
covenants or agreements contained in the Five-Year Credit Agreement or any
related document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Company to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Five-Year Credit Agreement, the Amended Five-Year
Credit Agreement or any related document in similar or different circumstances.
On and after the Effective Date, each reference in the Five-Year Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall be deemed a reference to the Amended Five-Year Credit Agreement.
For the avoidance of doubt, this Agreement constitutes an Extension Agreement
under the Five-Year Credit Agreement.

6. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7. Costs and Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic imaging means (including .pdf or .tif) of an executed counterpart of
a signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.



--------------------------------------------------------------------------------

9. Headings. Section headings herein are included for convenience only and shall
not affect the interpretation of this Agreement.

10. Severability. If any provision of this Agreement or the Amended Five-Year
Credit Agreement is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the Amended Five-Year Credit Agreement shall not be affected or impaired
thereby. The invalidity of a provision hereof or thereof in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By:   /s/ Robert Grillo   Name:
Robert Grillo   Title: Director

 

BANK OF AMERICA, N.A. By:   /s/ Jeannette Lu   Name: Jeannette Lu   Title:
Director

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. As Lender By:   /s/ Maria Iarriccio  
Name: Maria Iarriccio   Title: Director

 

Barclays Bank PLC By:   /s/ Vanessa Kurbatskiy   Name: Vanessa Kurbatskiy  
Title: Vice President

 

CITIBANK, N.A. By:   /s/ Millie Schild   Name: Millie Schild   Title: Vice
President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:   /s/ Mark Koneval   Name:
Mark Koneval   Title: Managing Director By:   /s/ Gordon Yip   Name: Gordon Yip
  Title: Director

 

CREDIT INDUSTRIEL ET COMMERCIAL By:   /s/ Eugene Kenny   Name: Eugene Kenny  
Title: Vice President By:   /s/ Nicolas Regent   Name: Nicolas Regent   Title:
Vice President

 

GOLDMAN SACHS BANK USA By:   /s/ Rebecca Kratz   Name: Rebecca Kratz   Title:
Authorized Signature

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Robert P. Kellas   Name: Robert P. Kellas  
Title: Executive Director



--------------------------------------------------------------------------------

LLOYDS BANK PLC, By:   /s/ Erin Walsh   Name: Erin Walsh  

Title: Assistant Vice President


Transaction Execution


Category A


W004

By:   /s/ Daven Popat   Name: Daven Popat  

Title: Senior Vice President


Transaction Execution


Category A


P003

 

MIZUHO BANK, LTD By:   /s/ Donna DeMagistris   Name: Donna DeMagistris   Title:
Authorized Signatory

 

Morgan Stanley Bank, N.A. By:   /s/ Michael King   Name: Michael King   Title:
Authorized Signatory

 

THE NORTHERN TRUST COMPANY By:   /s/ Peter J. Hallan   Name: Peter J. Hallan  
Title: Vice President



--------------------------------------------------------------------------------

Riyad Bank, Houston Agency By:   /s/ Michael Meiss   Name: Michael Meiss  
Title: General Manager By:   /s/ Paul N. Travis   Name: Paul N. Travis   Title:
Vice President & Head of Corporate Finance

 

Royal Bank of Canada By:   /s/ Benjamin Lennon   Name: Benjamin Lennon   Title:
Authorized Signatory

 

STATE STREET BANK AND TRUST COMPANY By:   /s/ Kimberly R. Costa   Name: Kimberly
R. Costa   Title: Vice President

 

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ David Kee   Name: David Kee  
Title: Managing Director

 

TORONTO DOMINION (NEW YORK) LLC By:   /s/ Savo Bozic   Name: Savo Bozic   Title:
Authorized Signatory

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Jonathan F. Lindvall   Name: Jonathan
F. Lindvall   Title: Vice President



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch By:   /s/ Douglas Riahi   Name: Douglas Riahi
  Title: Managing Director By:   /s/ Peter Daugavietis   Name: Peter Daugavietis
  Title: Associate Director

 

Wells Fargo Bank, N.A., as Lender By:   /s/ Adam Spreyer   Name: Adam Spreyer  
Title: Vice President

Agreed and accepted:

 

LOCKHEED MARTIN CORPORATION By:   /s/ John W. Mollard   Name: John W. Mollard  
Title: Vice President and Treasurer

 

BANK OF AMERICA, N.A.,
as Administrative Agent By:   /s/ Mollie S. Canup   Name: Mollie S. Canup  
Title: Vice President